The minor plaintiff, with a companion, was using a swing on defendant's property, where she was a paying *Page 450 
guest, the rope broke, precipitating her to the ground, and she was injured. This action was brought to recover the resulting damages. A verdict was rendered in her favor for $10,000 and in her father's favor for $2,500.
Defendant moved for a new trial and for judgment non obstante veredicto. The motion for judgment was refused and a new trial was granted.
So far as judgment for defendant is concerned, it is sufficient to say that our review satisfies us that on the evidence produced as to the condition of the rope the case was for the jury.
The award of a new trial is discretionary: Reiser v. Smith,328 Pa. 292, 195 A. 56, and the exercise of that discretion will not be reversed except for palpable abuse. The court below states as its reasons for so directing that under no possible construction of the evidence could the verdict of $2,500 for the father be justified, and that the sum awarded to the daughter is grossly excessive. It is further stated that the medical testimony offered by plaintiffs is untenable in the face of all the other evidence and that another trial should be had in order that X-rays of the girl's injured spine may be taken by a disinterested expert to settle the controversy between the doctors.
The order granting a new trial and the order refusing judgment non obstante veredicto are affirmed.